Graves, C. J.
The plaintiff, claiming to be a judgment creditor of the “ Condensed Oil Manufacturing Company ” for services rendered to the company, and that collection by *328execution had failed, prosecuted this action against the defendant as a stockholder to compel him to make payment. The trial judge ordered a verdict against the plaintiff. The alleged judgment against the corporation was before a justice, and was given on a confession made by the president and without a showing of authority from the directors. Whether this confession was sufficient to confer jurisdiction may be open to some discussion, but the point is now waived.
The circuit judge was of opinipn that the plaintiff’s debt was not a labor debt within the meaning of the provisions on which the plaintiff relies, — Const., article 15 § Y: Comp. L. § 2852 — and hence that the defendant was not liable for it.
We think this view is correct. The plaintiff’s connection with' the company and the nature of his occupation were fully explained by him as a witness. He said : “ The kind of labor I rendered to the said company was that of traveling salesman or agent, selling their goods. My duties consisted in soliciting orders for the sale of the company’s goods from customers, who were using those or similar goods in different towns through the country. I carried samples with me always; I carried this assortment of samples with me to each customer or man I solicited. I was to receive a salary or compensation at the rate of $1000 per year; that was my agreement.”
From this it seems evident to the Court that he was not a labor performer for the corporation in the sense contemplated in the provisions for holding stockholders liable. He had no part in carrying on the establishment, nor in the manufacture. He was a mere outside agent or representative of the company to bring business to it, upon a salary. As regards the present question, his position was nearer the position of an officer of the corporation than that of a laborer.
The judgment is affirmed with costs,
The other Justices concurred.